Ashkenazi v Ashkenazi (2019 NY Slip Op 05636)





Ashkenazi v Ashkenazi


2019 NY Slip Op 05636


Decided on July 11, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 11, 2019

Friedman, J.P., Richter, Tom, Oing, Moulton, JJ.


9869N 350014/17

[*1] Sarah Ashkenazi, Plaintiff-Respondent,
vEliyahu Ashkenazi, Defendant. Hoffer Kaback, Nonparty Appellant.


Hoffer Kaback, New York, for appellant.
The Nelson Law Office P.C., Baldwin (Kimberly I. Nelson of counsel), for respondent.

Order, Supreme Court, New York County (Lori S. Sattler, J.), entered August 1, 2018, which, inter alia, denied the application of nonparty Hoffer Kaback, Esq., for pendente lite counsel fees, unanimously affirmed, without costs.
The court providently exercised its discretion by denying Kaback's request for additional counsel fees, purportedly incurred during his 11-month representation of defendant husband (see Domestic Relations Law § 237[a]; DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881 [1987]). Plaintiff had already voluntarily paid $15,000 to Kaback, and the record shows that the marriage lasted less than three years; the legal issues addressed were not complex; the parties had just one court appearance; there were limited settlement negotiations; and there was no other motion
practice and scant discovery. Furthermore, Kaback's time records contain dubious entries (see Johnson v Chapin, 12 NY3d 461, 467 [2009]; Tatum v Simmons, 133 AD3d 550 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 11, 2019
CLERK